Title: From George Washington to William Malcom, 16 October 1780
From: Washington, George
To: Malcom, William


                  
                     
                     Dear Sir
                      Head Quarters near Passaic Falls 16th October 1780
                  
                  I have recd your favors of the 18th and 22d of Septemr
                     and 3d instant. I am obliged by the exertions you had been making to throw a
                     present supply of provisions into Fort Schuyler, and congratulate you upon your
                     success against the party of savages which opposed you in your march up—A Company of Artillery from Colo. Lambs Regt is ordered to
                     relieve Capt. Browns. Warners Regiment will be incorporated the 1st January.
                     It will not therefore be worth while to remove it from its present station, as
                     its time of existence will be so short—Spencers will also undergo the same
                     reform.
                  I am not sufficiently acquainted with the situation of the
                     Country above to give an opinion upon the propriety of evacuating Fort
                     Schuyler and establishing a post lower down. At any rate this could not be done
                     before the new post was in sufficient forwardness to receive the Garrison
                     immediately upon the evacuation of the old, and this, I take it, under our
                     present circumstances, would be a work of considerable time—It is a matter
                     which will much depend upon the prevailing sentiment in the State, which is
                     more immediately interested in the measure, and as you have mentioned your
                     opinion upon the subject to His Excellency the Governor, he will I imagine
                     take the necessary Steps to have the measure adopted should it be deemed
                     eligible.
                  In your letter of the 8th of September you say you shall for the
                     present throw about 350 men into the Fort, whose times of service will expire
                     the first of December. Be pleased to let me know as soon as possible, whether
                     you have made any alteration since, that I may govern myself in sending up the
                     Relief—Your command must of consequence expire with the service of your Men. I
                     shall be obliged to send up a Continental Regiment to garrison the post, and
                     the Colonel must in course have the command. I am persuaded you will
                     notwithstanding take as effectual measures to lay in a winter supply of
                     provision—Wood and other necessaries, as if you yourself were to remain. I am
                     &c.
               